Citation Nr: 9906051	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  97-05 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection on a direct and 
secondary basis for esophagitis.

2.  Entitlement to an increased rating for diabetic 
peripheral neuropathy of both upper and lower extremities, 
currently evaluated as 40 percent disabling.

3.  Entitlement to an increased rating for diabetes mellitus 
with multiple complications, currently evaluated as 20 
percent disabling.

4.  Entitlement to an increased rating for diabetic 
retinopathy with vision impairment, currently evaluated as 10 
percent disabling.


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from August 1964 to 
November 1968 and from May 1969 to November 1970.

It is noted that service connection for diabetes mellitus was 
established by action of the Cleveland, Ohio, Regional Office 
(RO) of the Department of Veterans Affairs (VA) in September 
1981, when a 40 percent rating was assigned.  Such rating 
remained in effect until the RO in August 1984 increased it 
to 60 percent.  Also in August 1984, service connection was 
established for peripheral neuropathy of the feet, as a 
residual of diabetes mellitus.  In July 1985, service 
connection was established for diabetic nephropathy with 
hypertension, evaluated as 60 percent disabling, and for 
diabetic retinopathy with vision impairment, evaluated as 10 
percent disabling; the grant of service connection for 
diabetic peripheral neuropathy was expanded to include both 
upper and lower extremities and a 40 percent rating was 
assigned therefor.  

By rating action in May 1986, the veteran's diabetes mellitus 
and multiple complications, to include nephropathy, 
hypertension, peripheral neuropathy, and retinopathy, were 
evaluated as a single entity, for which a 100 percent 
schedular evaluation was assigned.  Further change was 
effected by the RO in rating action in October 1993, when it 
was determined that the veteran's diabetes and all of its 
complications were no longer to be evaluated as a single 
entity.  The single entity rating was discontinued as of June 
1992, and from that point in time, a 100 percent schedular 
rating was assigned for chronic renal disease requiring 
hemodialysis, and 40, 10, and 10 percent schedular 
evaluations were assigned for diabetic neuropathy, diabetic 
retinopathy, and hypertension, respectively.  By subsequent 
action, the RO found that the October 1993 action was clearly 
and unmistakably erroneous in failing to assign a rating for 
diabetes mellitus, and a 20 percent rating was assigned 
therefor as of June 22, 1992.  The 20 percent evaluation for 
diabetes mellitus has remained in effect through the present.


For appellate consideration at this time is the veteran's 
claim for increase for diabetes mellitus initiated by him in 
July 1996 and denied by the RO in a rating determination of 
October 1996.  A statement of the case was issued by the RO 
on that issue in October 1996 and the veteran's appeal as to 
that matter was perfected in November 1996.  

By rating decisions entered in February 1996, the RO, among 
other things, denied increased ratings for diabetic 
peripheral neuropathy and diabetic retinopathy, and it was 
not until August 1996 that the veteran entered a notice of 
disagreement as to such denials.  A statement of the case was 
furnished to the veteran as to those issues in October 1996, 
following which the veteran submitted a statement in November 
1996 in lieu of a VA Form 9, Appeal to the Board of Veterans' 
Appeals, perfecting his appeal as to the claim for increase 
for diabetic peripheral neuropathy, but withdrawing from 
appellate consideration the claim for increase for diabetic 
retinopathy.  The latter is the subject of the dismissal 
action which follows.

In July 1996, the veteran initiated a claim for service 
connection for esophagitis, which the RO denied in October 
1996 on the basis that such disorder was not incurred in or 
aggravated by service, or proximately due to or the result of 
any service-connected disability.  The veteran appealed, and 
in a February 1997 statement submitted in lieu of a VA Form 
9, he alleged the following:

(T)he failure of VA to properly diagnose 
my small bowel obstruction, greatly 
contributed to my nausea, vomiting and my 
subsequent condition of esophagitis.

To the extent that the foregoing statement may have been 
intended to raise the issue of entitlement to VA compensation 
for esophagitis under 38 U.S.C.A. § 1151 (West 1991), the 
Board of Veterans' Appeals (BVA or Board) notes that such 
matter has not been properly developed or certified for 
appellate review at this time and, therefore, it is not 
herein addressed.  This matter is hereby referred to the RO 
for clarification from the veteran and appropriate action.

It is evident that the veteran requested a Board hearing as 
to one or more of the issues on appeal, and such a proceeding 
was scheduled to occur in Washington, DC, in June 1998.  
Prior to the date of the hearing, the veteran advised the 
Board in writing of his desire to postpone the hearing 
because of illness.  By correspondence, dated in September 
1998, the veteran withdrew his request for a hearing, noting 
instead his request that all of evidence contained within his 
claims folder be considered by the Board in adjudicating the 
claims at issue.

Lastly, the issues of the veteran's entitlement to service 
connection for esophagitis and for increased ratings for 
diabetes mellitus and for diabetic peripheral neuropathy are 
addressed in the REMAND portion of the instant document.  


FINDING OF FACT

In a November 17, 1996, written communication, the veteran 
withdrew his substantive appeal as to the issue of his 
entitlement to an increased rating for diabetic retinopathy 
with vision impairment.


CONCLUSION OF LAW

In light of the veteran's withdrawal of his substantive 
appeal as to the issue of his entitlement to an increased 
rating for diabetic retinopathy with vision impairment, the 
Board is without jurisdiction to adjudicate such issue.  
38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 1991 & Supp. 1998); 
38 C.F.R. §§ 20.101, 20.202, 20.204(b), (c) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error or fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.   38 C.F.R. § 20.204(b).  Withdrawal may be made 
by the appellant or by his or her authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).  
Here, the veteran in a written statement dated November 17, 
1996, withdrew his substantive appeal as to the RO's 
assignment of a rating of 10 percent for diabetic retinopathy 
with vision impairment.  The November 1996 action appears to 
have been prompted by the veteran having allayed any 
confusion generated previously by his receipt of incorrect 
information that the rating for diabetic retinopathy had been 
reduced to a 0 percent level.  In light of the veteran's 
action, the Board is without jurisdiction to review this 
matter and it is dismissed without prejudice.


ORDER

The appeal as to the veteran's entitlement to an increased 
rating for diabetic retinopathy with vision impairment is 
dismissed.


REMAND

By a letter, dated in March 1998, the veteran was advised by 
RO personnel that his appeal was being certified to the Board  
for disposition and that the time limit to submit additional 
evidence concerning the appeal was 90 days from the date of 
the letter or the date that the Board entered a decision, 
whichever first occurred.  Received by the Board in late May 
1998 was additional evidence from the veteran consisting, in 
part, of statements from the veteran in support of his claims 
for VA benefits, as well as clinical records from the Medical 
College of Ohio Hospitals, records regarding emergency room 
treatment received at Flower Hospital in August 1995, and an 
August 1994 summary of an opinion from R. H. Moseley, M.D., 
Chief, Gastroenterology Section, Medical Service, VA Medical 
Center in Ann Arbor, Michigan, regarding the veteran's 
esophagitis.  The cited materials were not previously made a 
part of the record and were not considered by the RO.  In the 
absence of a waiver of RO consideration of that evidence, 
further action is deemed to be in order to permit the RO to 
consider initially the evidence in question in conjunction 
with the other evidence of record.  38 C.F.R. §§ 19.37(b), 
20.1304(c) (1998).  

Regarding the claims for increase at issue, the veteran 
reported in November 1996 that there had been a recent change 
in his insulin dosage, as prescribed by a Dr. Tasi at the 
Toledo Clinic, and he further described an increased level of 
severity involving his diabetic peripheral neuropathy since 
the occasion of the most recent VA medical examination.  The 
veteran argues as well that he did not undergo one or more of 
the VA medical examinations reportedly performed in November 
1995 and January 1996, and it is of note that those 
examinations represent the most recent VA evaluations of the 
service-connected disabilities herein at issue.  While the 
undersigned does not now address the adequacy or inadequacy 
of the noted examinations, the veteran's claim of an 
increased level of severity of each disorder since the most 
recent examinations and the fact that such examinations were 
conducted at a time more than three years removed from the 
present, persuade the undersigned that further evidentiary 
development for the purpose of ascertaining the present 
severity of the disorders in question is in order.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Accordingly, this portion of the veteran's appeal is hereby 
REMANDED to the RO for the following actions:

1.  The RO should contact the veteran in 
writing for the purpose of advising him 
of his right to submit any additional 
evidence in support of his claims for VA 
compensation now pending before the 
Board, including but not limited to any 
evidence not already on file of private 
medical treatment for any of the 
disorders in question, including that 
from Dr. Tasi at the Toledo Clinic.  He 
should be asked to identify specifically 
any such evidence and obtain same for 
submission to the RO.  To the extent 
possible, and in the event that the 
veteran executes proper authorizations 
for release of any records, the RO should 
assist the veteran in securing any and 
all evidence identified for inclusion in 
the claims folder.  

2.  Regardless of whether the veteran 
responds to the request outlined in the 
first indented paragraph or in what 
manner, the RO must obtain and 
incorporate into the claims folder all 
pertinent records of VA inpatient and 
outpatient treatment or treatment 
provided by fee-basis physicians since 
April 1994.  Such records should include 
the entirety of a medical review 
undertaken in August 1994 or prior 
thereto by R. H. Moseley, M.D., Chief, 
Gastroenterology Section, Medical 
Service, VA Medical Center in Ann Arbor, 
Michigan, regarding the veteran's 
esophagitis.  

3.  Thereafter, the veteran should be 
afforded VA examinations by physicians in 
the appropriate specialties to determine 
the etiology of the veteran's esophagitis 
(gastroenterology) and the nature and 
severity of his service-connected 
diabetes mellitus (endocrinology) and 
diabetic peripheral neuropathy of both 
upper and lower extremities (neurology).  
The claims folder in its entirety is to 
be furnished to each examiner for use in 
the study of this case.  Such 
examinations are to include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and any 
and all indicated diagnostic studies.  
All pertinent diagnoses should be fully 
outlined.

The examining gastroenterologist should 
be asked to offer an opinion, with full 
supporting rationale, as to whether it is 
at least as likely as not that the 
veteran's esophagitis is related to his 
period of military service or any 
disability for which service connection 
has been established, including diabetic 
peripheral neuropathy, chronic renal 
disease with residuals of a kidney 
transplant and hypertension, diabetes 
mellitus with multiple complications, 
diabetic retinopathy, tension headaches, 
and a dysthymic disorder with short-term 
memory loss and time perception.

The examining endocrinologist should be 
asked to specify whether the veteran's 
diabetes mellitus requires more than one 
insulin injection daily, adherence to a 
restricted diet, and regulation of 
activities.  Also, whether and to what 
degree the veteran's diabetes mellitus 
entails episodes of ketoacidosis or 
hypoglycemic reactions must be fully set 
forth, and, if such are present, the 
frequency of hospitalizations and/or or 
visits to a diabetic care provider for 
their treatment must be noted.  Also, 
whether and to what degree there is 
present a related loss of weight or 
strength must be fully detailed. 

The examining neurologist, with the 
assistance of electrodiagnostic studies 
and nerve conduction velocity testing, if 
deemed warranted, should be asked to 
pinpoint the affected nerves of the 
veteran's upper and lower extremities and 
specify the degree to which each affected 
nerve is paralyzed.  If the paralysis is 
complete, that fact should be so stated; 
if incomplete, the degree of incomplete 
paralysis, that is, whether it is mild, 
moderate, or severe, must be specified.  

4.  After completion of the foregoing, 
the RO should review the examination 
reports to ensure that they are complete 
and that all requested opinions have been 
provided.  If any examination report is 
deficient in any manner, appropriate 
corrective action must then be undertaken 
by RO personnel.

5.  Lastly, the RO should readjudicate 
the issues of the veteran's entitlement 
to direct or secondary service connection 
for esophagitis, as well as the veteran's 
entitlement to increased ratings for 
diabetes mellitus with multiple 
complications and diabetic peripheral 
neuropathy of both upper and lower 
extremities, based on all of the evidence 
of record and all governing legal 
authority.  In the event that the 
benefits sought are not granted, the 
veteran should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time for 
a response before the record is returned 
to the Board for further review.

The Board does not intimate any opinion as to the merits of 
the case, either 


favorable or unfavorable, at this time.  No action is 
required of the veteran until he 
is notified.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

